Exhibit 23.1 Exhibit A LETTERHEAD OF De Joya Griffith & Company, LLC CERTIFIED PUBLIC ACCOUNTANTS AND CONSULTANTS 2580 Anthem Village Drive Henderson, Nevada 89052 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Nexia Holdings, Inc. Salt Lake City, Utah We hereby consent to the incorporation by reference in this Registration Statement of Nexia Holdings, Inc. on Form S-8, of our report dated March 21, 2007, (which includes an emphasis paragraph relating to an uncertainty as to the Company's ability to continue as a going concern), included in and incorporated by reference in the Annual Report on Form 10-KSB of Nexia Holdings, Inc. for the year ended December 31, 2006 and to all references to our firm included in this Registration Statement. /s/ De Joya Griffith & Company, LLCDe Joya Griffith & Company, LLC Henderson, Nevada October 10, 2007
